Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Rejection of claims 1-8 under 35 USC 112(b) has been withdrawn in response to amended claim 1 submitted on 12/13/2021.

Response to Arguments
Applicant’s arguments, filed 12/13/2021, with respect to claim 1 have been fully considered and are persuasive.

Svec teaches of “An autonomous moving body configured to move along a planned movement path”. However Svec does not teach “capture an image of a charging status on a display of another autonomous moving body, wherein the another autonomous moving body and the autonomous body are not capable of communicating with each other via wireless radio communication and wherein the another autonomous moving body and the autonomous moving body are not capable of communicating with a central server via wireless radio communication”.

	Laur teaches of autonomous moving body that is not capable of communicating with another moving body and not able to communicate with a central server via wireless radio 

	Voorhees teaches of autonomous moving bodies identifying those that are in need of charging, however Voorhees does not explicitly disclose the identification is performed through “camera configured to capture an image of charging status on a display of another autonomous moving body”.

No art was found in further search that teaches or suggests or renders obvious the above
limitations in combination with the other elements of the claim specifically:

“camera configured to capture an image of charging status on a display of another autonomous moving body” and “determine a charging status of the another autonomous based on the display of the another autonomous body as captured by the camera”.

Therefore claim 1 is deemed novel, and rejections of claim 1 and its dependent claims has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664